OFFICE   OF THE ATTORNEY        GENERAL     OF TEXAS
                                  AUSTIN




~cmorabls Gee. ~8 Sheppard
Goat$troller or Publlo Aoaouat8
AU&in,  TeXa8
Mr   Sir:




                                                939,    ybu aiubnit     ror the
                                                g question8 whleh ‘*a ‘BQpr
                                                r-colleot~x         0r 3-r   Cotmty,



                                                 a~ Qrd8r, IOOPY
                                         ~02-8 tided                             _;
                                    ot    c0tm tbir comig,
                                                  0r         aad
                          tit& 8am in thlr ouLaer+ Xe oam-
                          the ama ooaosrneb from the iligprord
                          QUAtJula 6Ut8, u8tbg         ba u8
                       ot thi8 tUWli8hip, the   a8m0 ot the NW
                       Ol?iQbiOJlor the prop*,      ar8e888cvalu6,
      end the amount ot the-t-8.     Pramthin roll tha ulotlnt8
     will b8 carriea foxwara to the t8x r8aal t of th0~ count
     ThapTOOrdIUa   $8 the 88YB,a8thatof      t& 8 CQ#8Oa88hOb f*
     bi8triOt8 that w8 a880*8 and abllaat r8r, whU& i8 atip
     pWid8a   ior in the 8t8tUt88.    I@ thie (1888 thi8 Di8tl'i@t
     foot Qcder XWr8IW tO48@88      Wd Wd&?8t *S ~~OVidad     br
         . The QIL~ thing 1. f%ad is; AH. 3.88% whish jWOOW484
     Gea. Ii. rhrppard, Page   8



     (i.hemver the Dlotrlct Court, having jurlsdfotion in the
     premiees, has or may order the asaeosmnt and oo~sotioa.
     or tax08 for the paymmt of the ind8btednosIh of 6uoh
     tcwn or city. the tax  aasa88or for the County la whloh
     EUOh tOti Or City 16 OltLUitttd#hdi (LB80813the taXa8 80
     ordersd In like manner as taxes in rural aohool dlstriats.)
     X believe thin rerersncs to rural eohool dlotrlota 1e the
     8hm 03 a oonanon %ohool aietrlot.   This pOiat 18 what I
     would llkc to have stralghtened.out.   Eould St be possible
     rOr 8 ruling OLl this C:UediiOn?

          "Th<iConmi~slonere Court 0r thla county haa ordered
     that WI comply with son. Bill 4C?g, and ahoW the ai8OOUUt8
     for 1939 on county and the Yarlous oommon isohool dIIBtrlet8
     that w8 aE84PS end oolleot for. Th8 qu88tiOn 18 are W
     authorized to ais00unt uodtbr this order ror this tomshtp,
     or do we haYa to hare th& order rrom the Rscslrer of thin
     township or rr0m the Clstrlot Court, or oan ~0 di8OOUUt
     any or thlo tax et all?+'

                  Answring your ri:8t que8tlon. we oannot 88~ that tho
Tax Aeseseor-Collaotor         or Bexer county har not proae8ded oorreotly
in the aeaessment ana oollaatlon of taxer 1eYlea by th8 Dlrtrlot
Qottrt Of Liaxar county, apparently under the authority of Artiolo
1864, Vernon*~ AGUOt8tt9d civil        fxatuta8, anti ror the 9urpore of' dIS-
charging the lndebtednem or a qity or town or Bald oounty, whom
corporate exlctanoe has'besn abolished tinder Tltls 88, Chaptrr 19,
Y8rnoa~s Aaaotated Civil Statutm.            Vie armwer your quo8tion in thi8
manner beoause both ths jub@wnt           oi the Dlstrlot Court, under whIoh
the As8essor-collaotor         is purporting to aot, ena th8 ptmtloular
lrtlole of the above title         go~sming   the aeseement   and oo~ootIon
or tame under such judgment , are a0 ina0rinita and ragus a8 to
turnlah prodlreotlon or guide in euoh mat&era WhatuoeYer.

           73 do not have the beiierit       0r a oopy or the judgrmnt In
qUe8tlon. but iron the above faObua1 etatement ,1C appeara that suoh "
$&gent    Ml-dy diPSOt the h8aeS#iQr-Cbl~6OtO~         Of  &UW   COUllty
to  *aIwe8s end COu8Ot es provided by &V’ the tare8 in qW8tIOn.
Buoh general dllsotlon 1s oi no aseI8tanae         to the,tax authoritierr
Or Bexur County end we turn to th8 rt@+ak          upon .whIch ouoh judgkaent
waa renderetl,for gtalaanoo, tiith the ruls,of law in mind that euoh
otatute would be, in oontemplatlon of law, looorporated In such
 Judgment. This statute 18 Artlolo 1?285),Vernon*8 Annotat8d~ClYll
statutea, whloh read8 a8 rOliOW8t
 son. oso. E. Shsppard, Pave 3


               *Y;hnnever tke district oourt, havinE jurlediotlon
        In the prexIne6, h66 or may order the acsessm6nt 6nd ool-
        leatlon 0:' taxes ior th6 payment of the indebtednees of
        euah ts'n, or oity, the tax essessor for the county In
        WkiCh 6~Oh town or city is 6itusted, ehall a66e6s the
        taXe6 6o’Ordered    In like manner as taxee In rural 6ohocl
        a6XC6,
        ir            L e own y                    6UO county she
        OolleOt 6uch taxe& In like manner a6 tax66 In rural    zl
        iflstrlots. This article ahali not repeal any part ai
        Artiolee   lZ45 to 1260 lnclu6lve. For the servloee randered
        under thie article, the aBsc66or imd oollnctor shall re-
        oelve the 6M:6 compensation as rcr like 66rvloe6 Sor the
        a6SeSOmant nnd collsotIon of taxes In rural eohool districts;
        and 6aId collector shall pay 6UOh taxes when oolleeted, to
        th6 reoelver of 6UOh city or town."      (VnderscorlnC ours)
                                   .
               The etatutory directions to the Tax h66e66Or-COll6OtOr of
  BexarCounty are embodied Hithin the underlined portions of the above
 '+lCle, but we 6ubnlt that they shad no light upon this qU66tiOn.
 's6.kiXld6 and claesifloetfons or sohool di6triOtb under oUr’OonfU6-
  q#,ahd ccnfualn(t School Law6 are varioue and div6rs, but the typ6
  .WtentIonedin the statute, I. e. "rural echo01 dI6trIOt," I6 UnknOMl
  @jthe rrlter and to the school laws; To cay that the Lee;Irleture
  ni referring to rural hi&h school di6trlcts would be the Perieat
Ii;iurmlse,nor would it a66i6t in the proper     d6tell6InatIOn of your flrat
  ~h6~6tIOn, bsoauee g~&lanoo at the etatuter gOVerIlIng rural high
  ;tbhool districts; particularly Artlale ~%%?L., VeXnOn' Annotated
                     raveals that 6uoh district6 a66686 their taXe6
                       tax ause66or and board of equalization, and although
  %be oounty tax oollcator OOlleOt6 such taX68, wa find no 8peOiiiO
  'statutorydirection in ooraeotlon therevilth.

             Co the othsr hand, the h86666or-ColleOtOr OOIiStrUe6 "rural
 ‘*aboo   dlatrfotsw described In ths artiole under oonaideration as
 baaing *oommon school districts." This construotlon 16 more praotloal
 *'the      other beoause Artiole Z795, Vernon'6 annotated Civil Statutes,
   #JQ6Zning oommon sahool district taxe6, provides that the county tax
  &6666iOr *shall a6se66 ,6aId taxes as other taxes are a66eSBed'l and
 ~~6’oourty   tax collector shall "OOlleOt 66id taxes a6 other taxes 6re
 ‘OOlleoted .* But we must 6ay that this Interpretation I6 not justified
 .$) the term *rural eohool dietriot" nor by the context of the AddOle
  h'whloh It aipeare.

             We are not at liberty to snter Into the iI6l.d of speoula-
  !%n  a6 to what the Legislature lntsnded  by the u6e or the term
  %ral    sohool district” In Artiole lZS8, Vernon*6 Annotated Civil
  %tUt66,    and the statutory dlreatlon therein given to OoUnty tax
;m.   Ceo. E. shepgt%rd, Page 4



666e660r6-aollaator8 16 60 V6glo 6nd indefinite a8 t0 be Ul6Wlin~~666.
I* suoh oa8e we thin6 t&laTax h66666ODCOllOOtOX  0r fiexar County pro-
*ceded oorreotly to a66e6a end oolleot the taxe6 in ~uaetion in the
pode and manner followed by such offlolel ir the collection of :'tata,
ooaty and common sohool district taxes.

             Your second quaetlon relates to the applloablllty of
geoate Bill NO, 402, Aots, liegular Ze66lon, 46th legislature, brought
forward in Vernon*6 &notated       Cl~ll Ftatutee as krtlole 70676, to
the t-e6 inVolQ6d     here. The cited atatute, in order to enoourage
prapt papent of taxes,      allows   ths taxpayer   a gradu6ted diecount
upon payment o? hi6 taxed within speoified date6 before delinguenop,
but do66 not 6pply to the various      politiCa    6UbdiVi6iOn6 kad taxing
dlrtrictr of the State, inoluding counties ard mUiiOipa1 corporations,
~a1066 and until the governing body thereof order8         the adoption of
it6 provillionsi It appear6 that the Comi66loners*          Court of Berar
County ha6 adopt6d tha provietone of this discount statute, but
tbi6 y?uld be Of no aV6il    t0 a taXpayer of Oity taxes, ,a6 6UOh order,
in it?6operation, k.Otid be limited to county t6XSBi The fact that
tbe.Uounty Tax A66e66Or-cOll6OtOX of Bexar County in Oh6rg6d UtId6r
Artiiile1856, Ve1?1011'6Annotated Civil EtatUt66,'With the ae6666lcent
and oolleotlbn    of taxes levied by the ~letrlat Court in the manner
66d under the authority above diSoU66ed, would not .IE~(IP      that auoh
t6XO6 would be plaoed in the same category        wlth.oounty taxe6 In
TegSXd to the di6OOUlIt ordered by the Comi66ioner6*         Court of Bexar
county.    The taxe6 in question a- lavisd in oonnaotion with a di6-
6olved municipal corporation, end if dlaoouutab~e at all, .the order
avowing 6aw3 mU6t emanate from the Oietrioti Court or from the re-
orlver appointed by said oourt, and obargod with the winding up of
the affair6 of aaid oity or town.

              But We,6re of the opinion that tha'disoount statute,     Artlo
OOWd, Vernon'6 AnnotaIied Civil Statutes, ha6 no applloitlon to the
instsnt case, because suoh statute was Intended to relate to taxerr
dUa the State and it6 V6riOU6 pOlitiO61 6UbdiVi6fOn6, taxing di6tXlCtS
sad munlolpal corporations, under the.gsneral tax law& governing          suoh
r~6Q0OtiQa tsXing Wlit6. Ke do not belleiw          sudh general disoouut
6tatute w66 n;aant to epply to tha speofal case. or oontingenop provided -.
bY the Leglelature by Artlolee l&41-lW!i, Vernon'6 '&nnotated Civil
Statutes.      The Article6 referred to ootiprlaa Chapter 19, Title 28,
R6Vi666 CiVil     Statute6   0r ‘iaxas , and oonaern only the rindine up or
the aiialrs of altl66 and town6 voting to abolish their aorporata
axistenoa. More apeolfiaally, the statute.6 provide that at the
~n~hnoe of a creditor        of auoh city or town, a reealvor say be duly
aPpOtit6d by the dfstrlot oourt to administer the aessts of auoh
OitY or towzi'for the benefit of Oredltore.         In thle oonneotion Art-
1616 1264, veXnOn'        hhUot6tad CiVil,Ft6tUta6,   pXOQid66 $0X the levy
*? the   taxe6   in   gusrtioq   66 follow6:




..
                                                                        421

Boll. 000.   8.   Ghepperd, PaSe 6



            "The dietrIOt court of the county in vhloh suoh tovm
      or city is eltuated, atd In which such reoeiver8hlp 18
      pendlnq, &a11 provide for the payrrent of all claims
      legally established against suoh olty or towA, and dater-
      nine the priority ot any olalras and order the sale of
      all property In the hendr of the reoeiver subject to sale
      for suoh purpose, and dfreot swh reoelver to pay auoh
      olalnm. If the money nAd prOOOe6e Of property are iA-
      SUrriOieAt to pay swh lndebtedAese, then said oourt, at
      the request or any orsdltor, at the firat regular tsrm
      of said oourt in eeoh year, shall levy a tax upon all
      the property al;d real and personal estate altuated WlthlA
      the llrrite of bald olty or tonn, as previously IAoorporated,
      011 the rirrrt day or the prsoeding January not exempt
      rroA taxation uader the CoAstltutlon and iavis or thI8
      State, 8UfiiOleAt to discharge the Indebtedness, but .AOt to
      exoeed the.rate allowed by existlAg law for such purpose8
      iA incorporated OitioB and tOUAS.”

          To our SLiAb, taxer bYid    under the eondltioA8 outlined iA
thi roregolng artlole.and ror the ep60iri0   purpoeo or dlsoharglAg
a osrtaln lndebtednene, rather than for the ueual and general pur-
poses for whloh taxes are levied   under the Conatitutlon and statutes,
are aot such tame aa nould be brought within bhe purview and croope
MA;;lole   70876, Vernong~ Annotate& Civil Statutes, alloulng dla-
      .

             TrustIn& that the roregolnS rully aAfauars your IAqUlry,
we are

                                            Yours vary truly

                                        ATTORNEY GEh%RALOBTKVB




         APPROmBoV       2, lg3'




                                                                 COMMIlTeL